EXHIBIT Execution Copy PLEDGE AND SECURITY AGREEMENT among PACIFIC ETHANOL CALIFORNIA, INC., as Pledgor PACIFIC ETHANOL HOLDING CO. LLC, as Company and WESTLB AG, NEW YORK BRANCH, as Collateral Agent Dated as of May 19, 2009 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 Section 1.01 Defined Terms 1 Section 1.02 Credit Agreement and UCC Definitions 2 Section 1.03 Rules of Interpretation 2 ARTICLE II PLEDGE AND GRANT OF SECURITY INTEREST 2 Section 2.01 Granting Clause 2 Section 2.02 Delivery of Collateral. 3 Section 2.03 Retention of Certain Rights 3 Section 2.04 Obligations Unconditional 4 Section 2.05 Waiver 5 ARTICLE III EVENTS OF DEFAULT 6 Section 3.01 Events of Default 6 ARTICLE IV REPRESENTATIONS AND WARRANTIES 6 Section 4.01 Organization; Power; Compliance with Law and Contractual Obligations 6 Section 4.02 Due Authorization; Non-Contravention. 6 Section 4.03 Validity 7 Section 4.04 Beneficial Ownership; Pledged Equity Interests 7 Section 4.05 Name 7 Section 4.06 Organizational Number 7 Section 4.07 Capital Adequacy: Etc. 7 ARTICLE V COVENANTS OF PLEDGOR 7 Section 5.01 Defense of Collateral 7 Section 5.02 Limitation of Liens 8 Section 5.03 No Sale of Collateral 8 Section 5.04 No Impairment of Security 8 Section 5.05 Filing of Bankruptcy Proceedings 8 Section 5.06 Distributions 8 Section 5.07 Maintenance of Records 8 Section 5.08 Name; Jurisdiction of Organization 8 Section 5.09 Amendments to Organizational Documents 9 Section 5.10 Perfection. 9 Section 5.11 Information Concerning Collateral 9 Section 5.12 Payment of Taxes 9 ARTICLE VI REMEDIES UPON AN EVENT OF DEFAULT 10 Section 6.01 Remedies Upon an Event of Default 10 Section 6.02 Minimum Notice Period 11 Section 6.03 Sale of Collateral 11 Section 6.04 Actions Taken by Collateral Agent 12 Section 6.05 Private Sales 12 Section 6.06 Compliance With Limitations and Restrictions 12 Section 6.07 No Impairment of Remedies 12 ARTICLE VII FURTHER ASSURANCES 13 Section 7.01 Attorney-in-Fact. 13 Section 7.02 Delivery of Collateral; Proxy 13 Section 7.03 Place of Business; Location of Records 13 Section 7.04 Waiver of Transfer Restrictions 14 Section 7.05 The Company’s Consent and Covenant 14 Section 7.06 Foreclosure 14 Section 7.07 Waiver of Rights of Subrogation 14 Section 7.08 Application of Proceeds 14 Section 7.09 Collateral Agent May Perform 14 Section 7.10 Limitation on Duty of Collateral Agent with Respect to the Collateral 15 Section 7.11 Termination of Security Interest 15 ARTICLE VIII MISCELLANEOUS 15 Section 8.01 Amendments, Etc 15 Section 8.02 Applicable Law; Jurisdiction; Etc. 15 Section 8.03 Counterparts; Effectiveness 17 Section 8.04 Delay Not Waiver; Separate Causes of Action 17 Section 8.05 Entire Agreement 18 Section 8.06 Expenses 18 Section 8.07 Headings Descriptive 18 Section 8.08 Interest 18 Section 8.09 Notices. 18 Section 8.10 No Waiver; Cumulative Remedies 19 Section 8.11 Reinstatement 20 Section 8.12 Remedies Cumulative 20 Section 8.13 Rights of Collateral Agent 20 Section 8.14 Severability 20 Section 8.15 Successions and Assignments 20 Section 8.16 Survival of Provisions 21 Section 8.17 Third Party Rights 21 Section 8.18 Time 21 Section 8.19 Waiver of Consequential Damages, Etc 21 Section 8.20 Waiver of Litigation Payments 21 Section 8.21 Scope of Liability 21 EXHIBITS Exhibit A-Irrevocable Proxy Exhibit B-Transfer Document Schedule I-Description of Pledged Equity Interests PLEDGE AND SECURITY AGREEMENT This PLEDGE AND SECURITY AGREEMENT, dated as of May 19, 2009, (this “Agreement”) is entered into by and among Pacific Ethanol California, Inc, a corporation organized and existing under the Laws of the State of California (the “Pledgor”), Pacific Ethanol Holding Co. LLC, a limited liability company organized and existing under the Laws of the State of Delaware (the “Company”), and WestLB AG, New York Branch, in its capacity as collateral agent (together with its successors, designees and assigns in such capacity, the “Collateral Agent”) for the Senior Secured Parties. RECITALS WHEREAS, the Company has entered into that certain Debtor-in-Possession Credit Agreement, dated as of May 19, 2009 (as amended, amended and restated, restated, supplemented or otherwise modified from time to time, the “Credit Agreement”) among the Company, Pacific Ethanol Madera LLC, a Delaware limited liability company (“Madera”), Pacific Ethanol Stockton, LLC, a Delaware limited liability company (“Stockton”), Pacific Ethanol Columbia, LLC, a Delaware limited liability company (“Boardman”), and Pacific Ethanol Magic Valley, LLC, a Delaware limited liability company (“Burley” and, together with the Company, Madera, Stockton and Boardman, the “Borrowers”), the Company as the Borrower Agent, each of the Lenders from time to time party thereto, WestLB AG, New York Branch, as Administrative Agent for the Lenders, the Collateral Agent and Amarillo National Bank, as accounts bank, pursuant to which, among other things, the Lenders have agreed to make loans to, and for the benefit of, the Borrowers; and WHEREAS, as of the date hereof, the Pledgor is the sole member and owns one hundred (100%) of the Equity Interests of the Company and will obtain benefits as a result of the Loans, and it is a requirement under the Credit Agreement that the Pledgor execute and deliver this Agreement. AGREEMENT NOW, THEREFORE, in consideration of the promises contained herein, and to induce the Lenders to enter into the Credit Agreement and to make the advances of credit to the Borrowers contemplated thereby, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, intending to be legally bound, the Company and the Pledgor hereby agree with the Collateral Agent, for the benefit of the Senior Secured Parties, as follows: ARTICLE I DEFINITIONS Section 1.01Defined Terms.The following terms (whether or not underscored) when used in this Agreement, including its preamble and recitals, shall have the following meanings: “Collateral Agent” has the meaning given in the preamble to this Agreement. “Collateral” has the meaning given in Section 2.01 (Granting Clause). “Company” has the meaning given in the preamble to this Agreement. “Credit Agreement” has the meaning given in the recitals to this
